Case 18-32872      Doc 25     Filed 01/16/19 Entered 01/16/19 18:22:50             Desc Main
                                Document     Page 1 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 IN RE: Danny Marshall                        )
                                              )   Case No: 18 B 32872
                                              )   Judge:   Thorne
                                              )   Chapter 13
         Debtor                               )

                                  NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S. Michigan Ave., Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Danny Marshall, 1917 E 86th St, Apt#3, Chicago, IL 60617
 Creditor: IRS, P.O. Box 7346, Philadelphia, PA 19101
 Additional Notice Address: Dr. Patrick Mullarkey, Tax Division, Ben Franklin Station,
 P.O. Box 55, Washington, DC 20044
 Additional Notice Address: IRS, Associate Area Counsel, SB/SE, 200 West Adams
 Street, Ste. 2300, Chicago, IL 60606
 See attached Service List
 and served upon the following parties via Certified Mail:
 United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Chicago, IL 60604

        PLEASE TAKE NOTICE that on February 20, 2019 at 9:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Thorne, or any other Bankruptcy Judge presiding in her place in Courtroom 613 of the

 Everett McKinley Dirksen United States Courthouse, 219 S. Dearborn St., Chicago,

 Illinois, on the attached Objection to Proof of Claim 2 Filed by the IRS, and shall request

 that the attached Order be entered, at which time you may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before January 16, 2019.
Case 18-32872    Doc 25    Filed 01/16/19 Entered 01/16/19 18:22:50   Desc Main
                             Document     Page 2 of 6


 ______/s/ Angelica M. Harb__
 Angelica M. Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 200
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    18-32872
                       noticing      Doc 25 Atlas
                                              Filed   01/16/19
                                                  Acquisitions LLC Entered 01/16/19 18:22:50
                                                                                       Capital One Desc   Main a division of Capi
                                                                                                   Auto Finance,
0752-1                                            Document
                                            294 Union St.          Page 3 of 6         4515 N Santa Fe Ave. Dept. APS
Case 18-32872                                Hackensack, NJ 07601-4303                     Oklahoma City, OK 73118-7901
Northern District of Illinois
Eastern Division
Wed Jan 16 18:06:18 CST 2019
U.S. Bankruptcy Court                        Aes/suntrust                                  Americash Loans
Eastern Division                             Attn: Bankruptcy Dept                         POB 184
219 S Dearborn                               Po Box 2461                                   Des Plaines, IL 60016-0003
7th Floor                                    Harrisburg, PA 17105-2461
Chicago, IL 60604-1702

Arnold Scott Harris                          Autowarehous                                  Capital One
111 W. Jackson Blvd., Ste. 600               3632 North Cicero                             POB 30285
Chicago, IL 60604-3517                       Chicago, IL 60641-3641                        Salt Lake City, UT 84130-0285



Capital One Auto Finance                     Capital One Auto Finance, a division of       Celtic Bank
Attn: Bankruptcy                             AIS Portfolio Services, LP                    121 Continental Dr
Po Box 30285                                 4515 N Santa Fe Ave. Dept. APS                Suite 1
Salt Lake City, UT 84130-0285                Oklahoma City, OK 73118-7901                  Newark, DE 19713-4325


Chase                                        City of Chicago Department of Finance         City of Chicago Parking
POB 15298                                    c/o Arnold Scott Harris P.C.                  Dept of Revenue
Wilmington, DE 19850-5298                    111 W Jackson Blvd ste.600                    PO Box 88292
                                             Chicago IL. 60604-3517                        Chicago, IL 60680-1292


Credit One Bank                              Dept of Ed / Navient                          Easy Accept
POB 98873                                    Attn: Claims Dept                             3632 North Cicero
Las Vegas, NV 89193-8873                     Po Box 9635                                   Chicago, IL 60641-3641
                                             Wilkes Barr, PA 18773-9635


Famious Stephenson                           Fifth Third Bank                              First Investors Servicing Corp
POB 2248                                     Attn: Bankruptcy                              380 Interstate North Parkway
Long Beach, CA 90801-2248                    1850 East Paris, SE                           Suite 300
                                             Grand Rapids, MI 49546-6210                   Atlanta, GA 30339-2222


First Premier Bank                           Garda                                         IRS
Attn: Bankruptcy                             1917 E 86th St                                Special Procedures - Insolvency
Po Box 5524                                  Chicago, IL 60617-2964                        PO Box 7346
Sioux Falls, SD 57117-5524                                                                 Philadelphia, PA 19101-7346


(p)ILLINOIS DEPARTMENT OF REVENUE            Illinois Student Assistance Commiss           Kay Jewelers
BANKRUPTCY DEPARTMENT                        1755 Lake Cook Rd                             POB 1799
P O BOX 64338                                Deerfield, IL 60015-5209                      Akron, OH 44309-1799
CHICAGO IL 60664-0338


LVNV Funding                                 LVNV Funding, LLC                             MidAmerica Bank & Trust Company
Resurgent Capital                            Resurgent Capital Services                    Attn: Bankruptcy
POB 10587                                    PO Box 10587                                  Po Box 400
Greenville, SC 29603-0587                    Greenville, SC 29603-0587                     Dixon, MO 65459-0400
NPRTO Illinois LLC Case 18-32872          Doc 25 PeakFiled
                                                       Campus01/16/19 Entered 01/16/19 18:22:50
                                                                                          (p)PORTFOLIODesc   Main
                                                                                                       RECOVERY ASSOCIATES LLC
256 W Date Dr                                          Document
                                                 2970 Clairmont Rd    Page 4 of 6         PO BOX 41067
Draper, UT 84020-2315                                #310                                                 NORFOLK VA 23541-1067
                                                     Atlanta, GA 30329-4514


Premier Bankcard, Llc                                T Mobile                                             T Mobile/T-Mobile USA Inc
Jefferson Capital Systems LLC Assignee               4515 N Santa Fe Ave                                  by American InfoSource as agent
Po Box 7999                                          Oklahoma City, OK 73118-7901                         4515 N Santa Fe Ave
Saint Cloud Mn 56302-7999                                                                                 Oklahoma City, OK 73118-7901


The Payday Loan Store                                Angelica Harb                                        Danny J Marshall
c/o Creditors Bankruptcy Service                     Law Office of Jason Blust, LLC                       1917 E 86th St
P.O. Box 800849                                      211 W. Wacker Dr., Ste. 300                          Apt. 3
Dallas, TX 75380-0849                                Chicago, IL 60606-1390                               Chicago, IL 60617-2964


Jason Blust                                          Marilyn O Marshall                                   Patrick S Layng
Law Office of Jason Blust, LLC                       224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
211 W. Wacker Drive                                  Chicago, IL 60604-2503                               219 S Dearborn St
Ste. 300                                                                                                  Room 873
Chicago, IL 60606-1390                                                                                    Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Illinois Department of Revenue                       Portfolio Recovery
Bankruptcy Unit                                      Capital One Bank
PO BOX 19035                                         POB 41067
Springfield, IL 62794-9035                           Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Atlas Acquisitions                                (d)Atlas Acquisitions LLC                            (d)Capital One Auto Finance, a division of Ca
294 Union St                                         294 Union St.                                        4515 N Santa Fe Ave. Dept. APS
Hackensack, NJ 07601-4303                            Hackensack, NJ 07601-4303                            Oklahoma City, OK 73118-7901



(d)The Payday Loan Store                             End of Label Matrix
c/o Creditors Bankruptcy Service                     Mailable recipients      41
POB 800849                                           Bypassed recipients       4
Dallas, TX 75380-0849                                Total                    45
Case 18-32872      Doc 25     Filed 01/16/19 Entered 01/16/19 18:22:50           Desc Main
                                Document     Page 5 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 IN RE: Danny Marshall                        )
                                              )   Case No: 18-32872
                                              )   Judge:   Thorne
                                              )   Chapter 13
         Debtor                               )




             OBJECTION TO PROOF OF CLAIM 2 FILED BY THE IRS

         Now comes Danny Marshall (hereinafter referred to as “DEBTOR”), by and
 through his attorneys, and as his Objection to Proof of Claim 2 Filed by the IRS
 respectfully represents as follows:


        1.      On November 26, 2018, the Debtor filed a petition for relief under Chapter

 13 of the Bankruptcy Code.

        2.      This Honorable Court has not yet confirmed the Debtor’s Chapter 13 Plan.

        3.      On November 30, 2018, the IRS filed a Proof of Claim (hereinafter

 referred to as “the claim”) in the amount of $10,640.62 for income tax debts owed (see

 attached Proof of Claim, referred to as “Exhibit A”).

        4.      The claim alleges that the Debtor owes $5,011.50 for the 2017 income tax

 year for unassessed taxes due based on no return being filed.

        5.      The Debtor filed his 2017 income tax return and is due a refund of

 $234.00 (see attached 2017 income tax return, referred to as “Exhibit B”).

        6.      Since the Debtor did not owe the IRS for the 2017 income tax year and the

 Debtor filed his 2017 income tax return, the Debtor is requesting that the Proof of Claim

 filed by the IRS be reduced by $5,011.50.
Case 18-32872     Doc 25    Filed 01/16/19 Entered 01/16/19 18:22:50           Desc Main
                              Document     Page 6 of 6


        7.     Debtor’s counsel faxed the IRS a copy of Debtor’s 2017 tax return on

 December 12, 2018.

        7.     Debtor requests that the IRS be allowed a priority claim in the amount of

 $5,464.63.

        8.     Debtor requests that the IRS be allowed a general unsecured claim in the

 amount of $164.49.



        WHEREFORE, Debtor prays that this Honorable Court enter an Order reducing
 the IRS’ Proof of Claim by the amount of $5,011.50, and for such other relief as this
 Court deems proper under the circumstances.



                                                    Respectfully submitted,

                                                    _____/s/ Angelica Harb
 Angelica M. Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 200
 Chicago, IL 60606
 312-273-5001
